Citation Nr: 9902925	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased (compensable) disability evaluation 
for a left wrist scar.




WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The appellant was honorably discharged from the United States 
Army in September 1993 with over twenty years of active duty.

This case returns to the Board of Veterans Appeals (Board) 
from a remand dated in November 1997.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in January 1994 by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. The appellants left wrist scar is manifested by 
complaints of an aching type of pain after working with a 
keyboard and weakness and is productive of a .7cm. by 
.1cm. well-healed scar with no tenderness, adherence, 
irregular texture, elevation, depression, tissue loss, 
inflammation, edema, keloid formation or disfigurement.

2. There is no objective evidence of functional impairment 
attributable to the left wrist scar.


CONCLUSION OF LAW

The schedular criteria for a compensable disability 
evaluation for the left wrist scar are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the claim for an increased 
disability evaluation for his left wrist scar is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The appellants assertions regarding an increase in 
severity of this disability are deemed adequate to well 
ground this claim.  c.f. Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

Background

In January 1994, the RO granted service connection for a scar 
of the left wrist and assigned a noncompensable disability 
evaluation effective from October 1st, 1993.  The rating 
board noted that the appellant sustained a laceration on his 
left wrist in July 1982.  The injury was treated 
symptomatically and resolved without further complaints or 
findings of functional impairment.  On VA examination in 
December 1993, there was a .5 cm. scar over the left wrist.  
There were no findings with respect to tenderness or pain, 
that the scar was poorly nourished or subject to repeated 
ulceration or resulted in any functional impairment.

The noncompensable disability evaluation has been carried 
forward to the present appeal.

In December 1997, VA examinations were conducted to evaluate 
the nature and severity of the appellants left wrist scar 
disorder.  On orthopedic examination the appellant reported 
complaints of a dull pain in the radial volar aspect of his 
distal forearm, approximately 5 cm. proximal to the proximal 
wrist crease while working on the computer.  He indicated 
that the symptoms only occur while he typed on the computer.  
Relief is obtained by stopping his typing.  On physical 
examination the left wrist demonstrated full range of motion.  
The appellant was able to oppose the thumb to all four 
fingers without difficulty and the skin and hair patterns 
were normal.  There was no edema or warmth and no tenderness 
in the area of the wrist joint or forearm.  The motor 
function on formation of a fist and extension of all fingers 
was 5/5, and considered to be normal and symmetrical.  The 
flexor superficialis and profunda of each digit was normal 
without any evidence of residual from his initial laceration.  
Motor function of flexion and extension of his wrist was also 
5/5.  Exercise did not elicit any fatigability or symptoms of 
pain.  There is no evidence of functional impairment of the 
left wrist or forearm.  All ranges of motion were consistent 
with a normal examination.  Sensory examination was also 
normal. 

The assessment was no objective evidence of abnormality or 
residual defect to explain the appellants symptoms of pain 
after repetitive activity on a computer.  No evidence of 
functional impairment from the appellants left wrist with 
normal sensory and motor examinations and normal range of 
motion.  There was no evidence of associated fatigability or 
incoordination of movement and no evidence of flare-ups by 
history.  The examiner further commented that while not 
reproducible during the examination, the appellant did report 
that the pain significantly limited his functional ability 
after a prolonged period on the computer.  In addition, the 
examiner noted that the etiology of this pain is unclear, but 
an objective finding related to his laceration could not be 
elicited.

On scar examination a .7 cm. by .1 cm. jagged, white scar 
with no tenderness, adherence, irregular texture, elevation, 
depression, tissue loss, inflammation, edema, keloid 
formation or disfigurement was noted.  The scar was located 
in the mid-aspect of the arm approximately 3 cm. from the 
wrist.  The appellant demonstrated full range of motion in 
flexion and extension of the wrist and digits.  Bilateral 
wrist flexion and apposition of the hands did not elicit pain 
such that would be expected with carpal tunnel syndrome.  The 
diagnosis was scar.  The examiner further commented that 
given the history that the pain is brought on with extensive 
computer work, the pain may represent carpal tunnel syndrome 
which could be precipitated by extensive scar tissue in the 
wrist after the injury.  The examiner recommended a 
neurological examination to evaluate the presence of carpal 
tunnel syndrome.

On neurological examination there was no apparent limitation 
of motion in the left wrist.  There were no skin changes and 
there was a discernable scar that appeared to be well healed 
with no pain or tenderness about the area on his ventral 
forearm.  Motor strength was 5/5 for wrist extension, and 
flexion and coordination of the fingers was normal.  The 
intrinsic hand muscles were all 5/5 with no fasciculations or 
atrophy.  Sensation was intact to pinprick and light touch 
and there was a negative Phalens test and a negative Tinels 
test.

The assessment was that the appellant reported pain with 
extension of the wrist in a manner such as to type on a 
keyboard.  There were no discernible skin changes, muscle 
weakness or sensory changes on this examination.  It is 
possible that during the positioning of the wrist in this 
fashion that previous muscle had been attached via the tendon 
with the tendon now unattached to his forearm and that muscle 
is continuing to contract and causing either the muscle spasm 
or other discernible reason to result in an aching pain in 
his central forearm.  One would expect that muscle to also 
contract with other movements and become fatigued and painful 
with other operations, it is unclear why only with specific 
wrist orientation and typing on a keyboard, that this pain 
becomes evident.  The examiner further commented that he saw 
no discernible incoordination or weakened movement on 
examination.

Analysis

Review of the appellants claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Boards decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Schedule for Rating Disabilities 
(Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness 
in the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veterans disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this case, the appellants left wrist scar is rated as a 
noncompensable disability pursuant to Diagnostic Code 7805.  
To establish entitlement to a compensable evaluation under 
Code 7805, there must be evidence of limitation of function 
of the body part affected by the scar.  Other potentially 
applicable Codes include 7804 which provides for a 10 percent 
evaluation for scars which are tender and painful on 
objective demonstration.  Code 7803 provides for a 10 percent 
evaluation where the scars are found to be poorly nourished 
and with repeated ulceration.

After review of the evidence of record, and the VA 
examination reports summarized above, the undersigned 
concludes that the preponderance of the evidence is against 
entitlement to a compensable disability evaluation for the 
left wrist scar.  The appellants statements and contentions 
regarding the presence of pain in the left wrist and forearm 
while typing are deemed to be credible and have been 
carefully considered.  However, the objective medical 
evidence of record does not provide a medical basis to link 
those complaints to the service-connected left wrist scar.  
On VA orthopedic examination in December 1997, the examiner 
commented that:

While not reproducible during the 
examination, the patient (appellant) does 
report that the pain significantly limits 
his functional ability after a prolonged 
period on the computer.  The etiology of 
this is unclear, but an objective finding 
related to his laceration could not be 
elicited.

The VA examiner further noted that there was no objective 
evidence of abnormality or residual defect to explain the 
appellants symptoms of pain after repetitive activity on a 
computer.  Furthermore, on VA neurological and scar 
examinations, there were no findings of any functional 
impairment attributable to the left wrist scar.  The left 
wrist scar was found to be well-healed and nourished and not 
tender or painful or productive of repeated ulcerations.  See 
Codes 7804, 7803.  Although the VA examiner commented on scar 
examination that carpal tunnel syndrome may be present and 
possibly related to underlying scar tissue as a result of the 
laceration in service, VA neurological examination failed to 
confirm that diagnosis.  In fact, the VA neurologist 
commented that there was no discernible skin changes, muscle 
weakness or sensory changes on examination.

In view of the above and the absence of objective evidence to 
attribute any functional impairment or other disability to 
the left wrist scar, entitlement to a compensable disability 
evaluation has not been shown.  The evidence in this case has 
been found to weigh against the appellants claim and as 
such, the doctrine of the benefit of the doubt is not for 
application. 

ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
